Citation Nr: 1812530	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for atrial fibrillation and cardiomyopathy (claimed as heart failure).

4. Entitlement to service connection for multiple scars.

5. Entitlement to service connection for (residuals of) 2nd degree burns on left hand.

6. Entitlement to a rating in excess of 30 percent for ichthyosis vulgaris.

7. Entitlement to an effective date prior to August 31, 2009 for service connection for mild traumatic brain injury (TBI) (formerly rated as status post multiple head injuries with residuals) on a basis other than clear and unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981 and November 1982 to March 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board because the Veteran requested a videoconference hearing before a Veterans Law Judge, which was not scheduled.  Pursuant to the remand, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017. A transcript of the hearing is associated with the file.  The Board finds VA complied with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

The issue of a claim of clear and unmistakable error in the August 2003 rating decision that denied service connection for status post multiple head injuries with residuals has been raised by the record in the Veteran's notice of disagreement dated March 23, 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. §19.9 (b)(2017).

The issues of service connection for bilateral hearing loss, service connection for atrial fibrillation and cardiomyopathy (claimed as heart failure), service connection for multiple scars, service connection for 2nd degree burns on left hand, and entitlement to a rating in excess of 30 percent for ichthyosis vulgaris are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The June 1990 rating decision denying service connection for bilateral hearing loss was not appealed and became final; no new and material evidence was received within one year of that decision.  

2. Since the last denial of service connection for hearing loss, new and material evidence has been received.

3. The earliest date of a pending claim of entitlement to service connction for service connection for mild TBI (formerly rated as status post multiple head injuries with residuals) is August 31, 2009.


CONCLUSIONS OF LAW

1. The June 1990 RO denial of service connection for bilateral hearing loss became final, but the criteria for reopening the claim have been met. 38 U.S.C. §§ 5108 , 7105(c) (2012); 38 C.F.R. §§ 3.104 , 3.156, 20.302, 20.1103 (2017).

2. The criteria for assignment of an effective date earlier than August 31, 2009, for the grant of service connection for mild TBI (formerly rated as status post multiple head injuries with residuals) on a basis other than CUE have not been met. 38 U.S.C. §§ 5101 , 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102 , 3.151, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to assess the etiology of disorders, as this requires specialized training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Notwithstanding  38 C.F.R. § 3.385, the threshold for normal hearing is from 0 to 20 dB decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and a current disability.  Id. 

The Veteran seeks to reopen his claim for service connection for bilateral hearing loss.  The RO originally denied service connection for bilateral hearing loss in a June 1990 rating decision that became final.  The June 1990 rating decision denied service connection because there was no current disability.  The Veteran filed a claim for bilateral hearing loss in July 2009.  For the reasons below, the Board finds that new and material evidence has been received to reopen the claim.

Evidence considered along with the June 1990 rating decision including service treatment records (STRs) and a May 1990 hearing examination.  STRs reflect multiple audiometric examinations demonstrating abnormal hearing bilaterally.  However, in May 1990, when the Veteran underwent a VA examination for his hearing, auditory acuity was within normal limits.  Thus, the RO denied service connection in an unappealed June 1990 rating decision that became final.

Evidence received since the June 1990 rating decision became final includes another VA examination in April 2011.  The Veteran's puretone threshold values were as follows:


HERTZ (Hz)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
20
30
35
LEFT
10
5
20
20
25

The Veteran scored 92 in the Maryland CNC test.  The examiner noted acoustic reflxes were absent at 1000 Hz bilaterally.  The examiner diagnosed normal to mild sensorineural hearing loss in the right ear and clinically normal hearing in the left ear.  However, the Veteran's 25 decibel threshold loss at 4000 Hz in the left ear represents some hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the evidence supports a current hearing loss disability bilaterally.  This evidence is new and material because it shows the Veteran has a current disability, an unestablished fact necessary to substantiate the claim.

The Veteran has presented new and material evidence relevant to the claim for bilateral hearing loss.  The claim of service connection for bilateral hearing loss is reopened.  38 C.F.R. § 3.156(a).  



III. Effective date

Generally, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 . 

 A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107.

A claim of service connection for head injuries (now characterized as mild traumatic brain injury (TBI)) was denied in an unappealed August 2003 rating decision.  No new and material evidence was received within a year of that decision.  38 C.F.R. § 3.156(b).  

The record shows that the Veteran's claim to reopen his claim of service connection for mild traumatic brain injury (TBI) was received on August 31, 2009.  There is no evidence that he made a formal or informal communication prior to that date and following the last final denial in August 2003.  The Veteran was granted service connection effective August 31, 2009, the date of the claim and the earliest possible effective date.

To the extent that the Veteran's argument constitutes a claim for clear and unmistakable error, as noted above, that issue has been referred to the AOJ.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The claim for an earlier effective date for service connection for a mild traumatic brain injury (TBI) (formerly rated as status post multiple head injuries with residuals) must be denied because the Veteran received an effective date based on the date of the receipt of the claim, August 31, 2009.  There is no basis for assignment of an earlier date in this case.


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.

An effective date earlier than August 31, 2009 for service connection for mild traumatic brain injury (formerly rated as status post multiple head injuries with residuals) on a basis other than CUE is denied.


REMAND

With respect to the Veteran's claim of service connection for bilateral hearing loss, the April 2011 VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007);  Hensley v. Brown, 5 Vet App. 155, 157 (1993).  Specifically, the examiner provided a negative nexus opinion, stating that because the Veteran's hearing was within normal limits two months after separation, per a May 1990 audiometric evaluation, his current hearing loss was not related to in-service noise exposure.  The examiner addressed the Veteran's in-service threshold shifts and noted that they were likely temporary in nature.  However, this opinion was not able to address treatise evidence later submitted by the Veteran's representative indicating that even with apparent recovery of normal hearing after acoustic trauma there can still be widespread and ongoing damage to the cochlear hairs and their nerves.  

Regarding the Veteran's atrial fibrillation and cardiomyopathy (claimed as heart failure), there is insufficient competent evidence to decide the claim.  38 C.F.R.      § 3.159.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption, and indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Id.  The Veteran's treatment records reflect he had cardiomyopathy in 2009, thus showing current disability.  The Veteran had high blood pressure readings in and after service.  The Veteran's representative contended that high blood pressure can lead to cardiomyopathy, and the Veteran reported fatigue and dizziness in March 1991, shortly after the presumptive period for chronic diseases.  However, there is no opinion as to service connection, considering the Veteran's documented symptoms.
	
With respect to the Veteran's claim of service connection for residuals of 2nd degree burns, multiple scars, and icthyosis vulgaris, a dermatological exam is warranted.  The RO denied service connection for multiple scars because there was no evidence of a current disability.  The Veteran stated that with respect to his multiple scars, no VA examiner ever asked abou his scars and that he is prepared to point out scars at another VA examination.  The Veteran is competent to observe skin disorders but not to assess the etiology of disorders.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As there is no medical opinion addressing a multiple scars disability or potential etiology,  there is insufficient competent evidence to decide the claim.  38 C.F.R. § 3.159.

The issues of residuals of 2nd degree burns and ichthyosis vulgaris are inextricably linked to the Veteran's claimed multiple scars disabilities and that as another examination is warranted for the claimed multiple scars disability, the examiner's opinion would thus be helpful to determine the Veteran's current level of severity.  See Mittleider v. West, 11 Vet. App. 181 (1998); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Furthermore, the Veteran's icthyosis vulgaris may have worsened since the last VA examination in November 2010, at which the examiner noted less than 20 percent of the exposed areas affected and 20 to 40 percent of the total body area affected.  The Board notes that the December 2009 VA examiner observed more than 40 percent of the exposed areas and more than 40 percent of the Veteran's body was affected by icthyosis vulgaris.  In February 2017, the Veteran's private physician Dr. J.N. noted diffuse fish like scaling and xerosis diffusely on body total body surface area nearly 100%, fissues and hyperkeratosis on plantar feet with some hemorrhagic crusting; large brown veruccuous plaque on the right scalp.  

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file to an appropriate examiner or examiners to provide an opinion on the Veteran's bilateral hearing loss.  The examiner(s) should address the following:

a. Is the Veteran's bilateral hearing loss at least as likely as not (50% probability or more) related to the Veteran's military service?

b. Is the Veteran's bilateral hearing loss at least as likely a result of his service-connected traumatic brain injury?If not, did the service-connected traumatic brain injury at least as likely as not aggravate beyond the natural progression or contribute to the Veteran's hearing loss?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

Please consider all evidence, including studies cited by the Veteran's representative in January 2018 correspondence and the Veteran's May 2011 notice of disagreement, such as a study that the representative cites regarding cochlear damage despite apparent recovery of normal hearing after acoustic trauma.  

The examiner is advised that normal hearing is threshold scores of 0-20 decibels per Hensley.  If it is the opinion of the examiner that the Veteran's current bilateral hearing loss is not related to in-service acoustic trauma, an explanation must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  The examiner must also address the Veteran's in-service military occupational specialty and the corresponding level of noise exposure.  The examiner is further advised that, pursuant to Hensley, the lack of a hearing loss disability at separation (or shortly thereafter) is insufficient reasoning to deny service connection.

2. Forward the claims file to an examiner to provide an opinion on the Veteran's atrial fibrillation and cardiomyopathy (claimed as heart failure).  The examiner should address the following:

Is the Veteran's atrial fibrillation and cardiomyopathy at least as likely as not (50% probability or more) related to the Veteran's military service?

The examiner is asked to discuss the significance of the Veteran's elevated blood pressure readings, the Veteran's lay statements and symptoms of headache and dizziness, and arrhythmias in regard to the Veteran's atrial fibrillation and cardiomyopathy.

3. Afford the Veteran a VA dermatological examination and ask the examiner to provide opinions as to the Veteran's skin disabilities.  The examiner should address the following:

a. Does the Veteran have residuals from 2nd degree burns or scars?

b. If the Veteran has residuals from 2nd degree burns and/or scars, is it at least as likely as not (50% probability or more) related to active service?

c. If the Veteran has residuals from 2nd degree burns and/or scars, did any of the Veteran's service-connected disabilities, including icthyosis vulgaris, at least as likely as not aggravate beyond the natural progression or contribute to the Veteran's non-service connected skin disabilities?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

4. Readjudicate the claims on appeal.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


